                                          Case 3:20-cv-03210-TSH Document 79 Filed 03/17/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     GENERAL STAR INDEMNITY                            Case No. 20-cv-03210-TSH
                                         COMPANY,
                                   9
                                                        Plaintiff,                         ORDER GRANTING MOTION TO
                                  10                                                       WITHDRAW AS COUNSEL WITH
                                                 v.                                        CONDITIONS; ORDER SCHEDULING
                                  11                                                       CASE MANAGEMENT CONFERENCE
                                         FIRST AMERICAN TITLE INSURANCE
                                  12     COMPANY OF NAPA, et al.,                          Re: Dkt. No. 72
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15                                         I.    INTRODUCTION
                                  16          Graden Tapley, of O’Brien Watters & Davis, LLP (“OWD”) moves for leave to withdraw

                                  17   as counsel for Defendants Lisa Mini and In The Vines, LLC. ECF No. 72. No opposition has

                                  18   been filed. The Court finds this matter suitable for disposition without oral argument and

                                  19   VACATES the April 1, 2021 hearing. See Civ. L.R. 7-1(b). Having considered the record in this

                                  20   case and relevant legal authority, the Court GRANTS the motion for the following reasons.

                                  21                                         II.   BACKGROUND
                                  22          Plaintiff General Star Indemnity Company brings this case against First American Title

                                  23   Insurance Company, First American Title Company of Napa, Michael Venuta, Lisa Mini, and In

                                  24   The Vines, LLC to determine the parties’ rights and obligations under an insurance policy issued

                                  25   by General Star related to the sale of real property. Compl. ¶ 1, ECF No. 1. Fact discovery is set

                                  26   to close on June 18, 2021, and the trial is calendared for March 28, 2022. ECF No. 64.

                                  27          On February 19, 2019, Mini executed a Legal Services Agreement (“LSA”), on behalf of

                                  28   herself and In The Vines, with OWD in connection with a lawsuit filed against them by First
                                          Case 3:20-cv-03210-TSH Document 79 Filed 03/17/21 Page 2 of 5




                                   1   American in the Napa County Superior Court. Tapley Decl. ¶ 4, ECF No. 73. On July 31, 2020,

                                   2   the LSA was updated to include this case. Id.

                                   3          OWD filed the present motion on February 11, 2021, stating that Mini has not met her

                                   4   financial obligations under the LSA and their attorney-client relationship has deteriorated to such a

                                   5   degree that it is unreasonably difficult for OWD to effectively carry out its representation. Id. ¶¶

                                   6   5-6. OWD notified Mini and In The Vines, both by email and USPS certified mail, that if it is

                                   7   permitted to withdraw, Mini may appear pro se or retain new counsel but In The Vines, as a

                                   8   corporate entity, may only appear through legal counsel. Id. ¶ 7. Except for initial disclosures, the

                                   9   only discovery that has been conducted are requests for document production to Mini and In The

                                  10   Vines. Id. ¶ 8.

                                  11                                       III.   LEGAL STANDARD
                                  12          The Court’s Civil Local Rules authorize an attorney to withdraw as counsel of record if:
Northern District of California
 United States District Court




                                  13   (1) written notice has been given reasonably in advance to the client and all other parties in the

                                  14   action; and (2) the attorney obtains leave of Court. Civ. L.R. 11-5(a). The conduct of counsel,

                                  15   including seeking leave to withdraw from a case, is governed by the standards of professional

                                  16   conduct required of members of the State Bar of California. Civ. L.R. 11-4(a)(1); see Nehad v.

                                  17   Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct to

                                  18   attorney withdrawal).

                                  19          “Courts consider several factors when considering a motion for withdrawal, including: (1)

                                  20   the reasons counsel seeks to withdraw; (2) the possible prejudice that withdrawal may cause to

                                  21   other litigants; (3) the harm that withdrawal might cause to the administration of justice; and (4)

                                  22   the extent to which withdrawal will delay resolution of the case.” Atkins v. Bank of Am., N.A.,

                                  23   2015 WL 4150744, at *1 (N.D. Cal. July 9, 2015) (citing Deal v. Countrywide Home Loans, 2010

                                  24   WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010)). “When addressing a motion to withdraw, the

                                  25   consent of the client is not dispositive.” Robinson v. Delgado, 2010 WL 3259384, at *2 (N.D.

                                  26   Cal. Aug. 18, 2010) (citing CE Res., Inc. v. Magellan Grp., LLC, 2009 WL 3367489, at *2 (E.D.

                                  27   Cal. Oct.14, 2009)). Instead, the decision to permit counsel to withdraw is within the sound

                                  28   discretion of the trial court. United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009).
                                                                                         2
                                          Case 3:20-cv-03210-TSH Document 79 Filed 03/17/21 Page 3 of 5




                                   1          Before withdrawal is permitted, counsel must comply with California Rule of Professional

                                   2   Conduct 1.16(d), which provides that withdrawal is not permitted until the member has taken steps

                                   3   to avoid reasonably foreseeable prejudice to the rights of the client, including giving sufficient

                                   4   notice to the client to allow time for employment of other counsel, complying with Rule 1.16(e)

                                   5   (regarding the return of all client materials and property), and complying with all other applicable

                                   6   laws and rules. El Hage v. U.S. Sec. Assocs., Inc., 2007 WL 4328809, at *1 (N.D. Cal. Dec. 10,

                                   7   2007). Further, “[w]hen withdrawal by an attorney from an action is not accompanied by

                                   8   simultaneous appearance of substitute counsel or agreement of the party to appear pro se, leave to

                                   9   withdraw may be subject to the condition that papers may continue to be served on counsel for

                                  10   forwarding purposes . . . unless and until the client appears by other counsel or pro se.” Civ. L.R.

                                  11   11-5(b).

                                  12                                           IV.    DISCUSSION
Northern District of California
 United States District Court




                                  13          OWD seeks to withdraw pursuant to California Rule of Professional Conduct 1.16(b)(5),

                                  14   which permits withdrawal if “the client breaches a material term of an agreement with, or

                                  15   obligation, to the lawyer relating to the representation, and the lawyer has given the client a

                                  16   reasonable warning after the breach that the lawyer will withdraw unless the client fulfills the

                                  17   agreement or performs the obligation.” Here, the record shows that Mini has failed to meet her

                                  18   financial obligations under the LSA. A client’s failure to pay legal fees constitutes good cause to

                                  19   permit an attorney’s withdrawal. Kannan v. Apple Inc., 2020 WL 75942, at *2 (N.D. Cal. Jan. 7,

                                  20   2020); St. Matthews Baptist Church of Livermore, Inc. v. Found. Cap. Res., Inc., 2015 WL

                                  21   527669, at *2 (N.D. Cal. Feb. 6, 2015); see also Cal. R. Prof’l Conduct 1.16(b)(5) (permitting an

                                  22   attorney to withdraw if the client materially breaches a term of a fee agreement).

                                  23          In addition, the Court finds OWD has complied with the requirements of Civil Local Rule

                                  24   11-5(a) and the California Rules of Professional Conduct because it provided reasonable advance

                                  25   notice to Mini and In The Vines of its intention to withdraw as counsel of record and provided

                                  26   adequate time to obtain substitute counsel. Based on this record, the Court finds good cause exists

                                  27   to permit OWD’s withdrawal.

                                  28          However, as a corporate entity, In The Vines must retain new counsel in order to defend
                                                                                         3
                                          Case 3:20-cv-03210-TSH Document 79 Filed 03/17/21 Page 4 of 5




                                   1   itself in this action. See Civ. L.R. 3-9(b); Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory

                                   2   Council, 506 U.S. 194, 202 (1993); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d

                                   3   972, 973-74 (9th Cir. 2004). Failure to file substitution of counsel could result in the entry of

                                   4   default judgment against it. See Emp. Painters’ Trust v. Ethan Enters., Inc., 480 F.3d 993, 998

                                   5   (9th Cir. 2007) (affirming entry of default judgment where corporate defendant failed to obtain

                                   6   substitute counsel); United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir.

                                   7   1993) (same).

                                   8                                           V.    CONCLUSION
                                   9          For the reasons stated above, the Court GRANTS O’Brien Watters & Davis, LLP’s motion

                                  10   to withdraw as counsel. However, because Mini and In The Vines have not consented to the

                                  11   withdrawal and no substitution of counsel has been filed on their behalf, the motion is granted on

                                  12   the condition that all papers from the Court and from the other parties in this case shall continue to
Northern District of California
 United States District Court




                                  13   be served on OWD for forwarding purposes until a substitution of counsel is filed. See Civ. L.R.

                                  14   11-5(b). For all such documents, OWD shall e-file proof of service.

                                  15          Although In The Vines is required to retain new counsel, Mini may choose to represent

                                  16   herself. If so, the Court directs her attention to the Handbook for Litigants Without a Lawyer,

                                  17   which is available at the Clerk’s Office or online at http://cand.uscourts.gov/prosehandbk. Mini

                                  18   may also wish to seek assistance from the Legal Help Center, a free service of the Volunteer Legal

                                  19   Services Program, by calling 415-782-8982. At the Legal Help Center, you will be able to speak

                                  20   with an attorney who may be able to provide basic legal help but not representation. More

                                  21   information is available at http://cand.uscourts.gov/helpcentersf.

                                  22          The Court shall conduct a further case management conference with all parties on May 20,

                                  23   2021 at 10:00 a.m. by Zoom video conference. The webinar link and instructions are located at

                                  24   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. This conference shall be attended by lead

                                  25   trial counsel. Parties who are not represented by counsel must appear personally. By May 13,

                                  26   2021, the parties shall file a joint case management statement containing the information in the

                                  27   Standing Order for All Judges in the Northern District of California, available at:

                                  28   http://cand.uscourts.gov/tshorders. The Joint Case Management Statement form may be obtained

                                                                                         4
                                          Case 3:20-cv-03210-TSH Document 79 Filed 03/17/21 Page 5 of 5




                                   1   at: http://cand.uscourts.gov/civilforms. As part of their joint statement, the parties shall indicate

                                   2   whether it would be beneficial to refer this matter to court-sponsored mediation or to another

                                   3   magistrate judge for a settlement conference.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: March 17, 2021

                                   7
                                                                                                      THOMAS S. HIXSON
                                   8                                                                  United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
